Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 1 of 30




                Exhibit 43
              Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 2 of 30




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION



 KATESHA SMITH and MIRANDA FOGLE
 on behalf of themselves and all others                 Case No.:
 similarly situated,
                                                        JURY TRIAL DEMANDED
                         Plaintiffs,

         v.


 THE HAIN CELESTIAL GROUP, INC.,

                         Defendant.

                                 CLASS ACTION COMPLAINT

        COME NOW, Plaintiffs Katesha Smith and Miranda Fogle (“Plaintiffs”), by and through

their counsel, bring this Class Action Complaint against The Hain Celestial Group, Inc. (“Hain

Celestial” or “Defendant”) and allege upon personal knowledge as to their own actions, and upon

information and belief as to counsel’s investigations and all other matters, as follows:


                                   NATURE OF THE ACTION
        1.       Plaintiffs bring this consumer protection and false advertising class action lawsuit

against Hain Celestial based on its misleading and unfair business practices with respect to the

marketing and sale of certain Earth’s Best baby food products which contain elevated levels of

toxic heavy metals, including cadmium, lead, arsenic, and mercury (the “Products”).

        2.       Hain Celestial is one of the nation’s leading purveyors of what is considered to be

premium quality, healthy baby food. While consumers already expect the baby food they purchase

to be safe and healthy, this is especially true for Hain Celestial’s Products, which are marketed as

high quality baby food with a focus on wholesome ingredients.

        3.       Unfortunately for Plaintiffs and consumers, the Products contain levels of toxic



{393692.DOCX }
              Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 1 of 27
             Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 3 of 30




heavy metals which exceed FDA guidance and Hain Celestial’s own standards. The U.S. House

of Representatives’ Subcommittee on Economic and Consumer Policy, Committee on Oversight
                                      1
and Reform issued a staff report on February 4, 2021 confirming that commercial baby foods,

including those sold by Hain Celestial, contain significant levels of toxic heavy metals, including

arsenic, lead, cadmium, and mercury (the “Staff Report”). The Staff Report follows a national

investigation by Healthy Babies Bright Futures which also confirms the presence of elevated levels
                                                                                  2
of toxic heavy metals in an October 2019 report (the “HBBF Report”).

        4.       As the Staff Report explains, “[e]xposure to toxic heavy metals causes permanent

decreases in IQ, diminished future economic productivity, and increased risk of future criminal

and antisocial behavior in children.” Staff Report at 2.

        5.       Nothing on the Products’ labels warns consumers of these elevated levels of toxic

heavy metals.

        6.       Hain Celestial’s failure to disclose the elevated presence of toxic metals is injurious

to consumers, as consumers purchase the Products reasonably believing that the Products would

not contain dangerous contaminants, including but not limited to toxic heavy metals. These omitted

facts are material to consumers as they pertain to the Products’ safety and the quality of the

Products’ ingredients, including whether they are contaminated with any toxic substances.

        7.       Consumers do not know, and have no reason to know, that the Products contain

toxic heavy metals at elevated levels. Consumers expect the food they purchase to be safe for

consumption, particularly in the context of baby food, where the consumer is particularly sensitive

to toxic materials.

        8.       As a result of Defendant’s failure to disclose the presence of these toxic heavy



1 U.S. House of Representatives, Subcommittee on Economic and Consumer Policy Committee on Oversight and
Reform, (available online at Baby Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and
Mercury), (February 4, 2021) https://oversight.house.gov/sites/democrats.oversight house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf (last visited March 1, 2021).
2 Healthy Babies Bright Futures, What’s In My Baby’s Food?, (October 2019) (available online at
http://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport FULLREPORT ENGLISH R5b.pdf) (last visited March 1, 2021).


                                     {393692.DOCX }2
             Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 2 of 27
             Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 4 of 30




metals, consumers purchased the Products when, had they known of the presence of these

contaminants, they would not have purchased the Products at all. Therefore, Plaintiffs and

consumers have suffered injury in fact as a result of Defendant’s deceptive practices.

       9.       Defendant’s conduct as alleged violates, inter alia, the Missouri Merchandising

Practices Act (“MMPA”), Mo. Rev. Stat. §§ 407.010 et seq., which prohibits “[t]he act, use or

employment by any person of any deception, fraud, false pretense, false promise,

misrepresentation, unfair practice or the concealment, suppression, or omission of any material

fact in connection with the sale or advertisement of any merchandise in trade or commerce.” Mo.

Rev. Stat. §407.020.1.

       10.      Plaintiffs bring this class action lawsuit on behalf of themselves and all others

similarly situated.   Plaintiffs seek to represent a Missouri Subclass, California Subclass, a

California Consumer Subclass, and a Nationwide Class (defined infra in paragraphs 50-55)

(collectively referred to as “Classes”).

       11.      Plaintiffs, on behalf of themselves and other consumers, are seeking damages,

restitution, declaratory and injunctive relief, and all other remedies the court deems appropriate.


                                             PARTIES

Plaintiffs

       12.      Plaintiff Katesha Smith is a citizen of California residing in Fontana, California. In

approximately August 2019, Ms. Smith purchased Hain Celestial’s Earth’s Best Organic Whole

Grain Rice Cereal from a Sprouts market in Fontana, California. When Ms. Smith purchased the

Product, she believed it would not contain elevated levels of toxic elements. Had she known that

the Product contains elevated levels of any of these toxic elements, she would not have purchased

the Product.

       13.      Plaintiff Miranda Fogle is a citizen of Missouri residing in Jackson County,

Missouri. In late 2019, Ms. Fogle purchased Defendant’s Organic Banana Blueberry Baby Food

Puree at the Walmart store in Blue Springs, Missouri. Throughout 2016 to 2020, Ms. Fogle also



                                     {393692.DOCX }3
             Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 3 of 27
             Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 5 of 30




purchased the following of Defendant’s Products at the Walmart store in Independence (located at

4000 S. Bolger Rd.) and the Walmart in Blue Springs (located at 600 NE Coronado Dr): Organic

Garden Veggie Straws; Organic Breakfast Biscuits (Blueberry); Organic Crunchin' Crackers

(Original); Organic Crunchin' Crackers (Veggie); Organic Banana Kiwi Puree, Organic Apple

Strawberry Puree; Organic Blueberry Banana Flax & Oat Wholesome Breakfast Puree; Organic

Sweet Potato Cinnamon Flax & Oat Wholesome Breakfast Puree; Organic Apple Raisin Flax &

Oat Wholesome Breakfast Puree; Organic Banana Raspberry & Brown Rice Fruit & Grain Puree;

and Organic Spinach Lentil Brown Rice Veggie & Protein Puree. When Ms. Fogle purchased the

Products, she believed it would not contain elevated levels of toxic elements. Had she known that

the Product contains elevated levels of any of these toxic elements, she would not have purchased

the Product.

       14.      Despite being deceived, Plaintiffs wish to and are likely to continue purchasing and

using Defendant’s Products, but only if Defendant’s deceptive acts and practices were ceased.

Although Plaintiffs regularly visit stores and online retailers that carry the Products and continue

to purchase food for their children, absent an injunction, they are unable to rely with confidence

on whether the Products contain elevated levels of contaminants such as heavy metals. Therefore,

Plaintiffs will abstain from purchasing the Products even though they would like to do so in the

future. In addition, members of the proposed classes run the risk of continuing to purchase the

Products under the faulty assumption that the Products do not contain elevated levels of

contaminants such as toxic heavy metals. Until Defendant is enjoined from its deceptive marketing

practices and failure to adequately test its products for elevated levels of toxic heavy metals,

Plaintiffs and other consumers will continue to bear this ongoing injury.

Defendant

       15.      Defendant The Hain Celestial Group, Inc. is a Delaware corporation with its

principal place of business and headquarters located at 111 Marcus Avenue, Lake Success, NY

11042. Defendant, directly and/or through its agents, marketed, advertised, and sold the Products

nationwide, including in Missouri, throughout the class period.


                                  {393692.DOCX }4
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 4 of 27
             Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 6 of 30




                                  JURISDICTION AND VENUE


       16.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)

because this case is a class action where the aggregate claims of all members of the proposed

Classes are in excess of $5,000,000, exclusive of interests and costs, and Plaintiff, as well as most

members of the proposed Classes, which total more than 100 class members, are citizens of states

different from the state of Defendants.

       17.      This Court has personal jurisdiction over Defendant because, at all relevant times,

Defendant maintained sufficient minimum contacts in Missouri or otherwise intentionally did avail

themselves of the markets within Missouri, through their marketing and sale of the Products in

Missouri and to Missouri consumers, including Plaintiff Fogle.

       18.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events and/or omissions giving rise to this action occurred in this District,

specifically, Plaintiffs purchased the Products in this District..

       19.      Venue is proper in this District pursuant Mo. Rev. Stat. § 407.025.1 because

Plaintiff Fogle purchased the Product in Jackson County, Missouri. Venue is also proper in this

District pursuant to Mo. Rev. Stat. § 508.010.4 because Jackson County, Missouri is the place

where Plaintiff Fogle was injured by Defendant’s Product.



                               FACTUAL ALLEGATIONS

Defendant’s “Earth’s Best” Brand:

       20.      Defendant is one of the nation’s largest purveyors of food specialized for babies

and toddlers under the “Earth’s Best” brand.

       21.      Defendant portrays its Earth’s Best brand to the public as a safe, premium, healthy

line of products which goes above and beyond in sourcing healthy, nutritious, and safe food for



                                   {393692.DOCX }5
           Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 5 of 27
               Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 7 of 30




babies and toddlers. For example, on its website, Defendant warrants that “you can trust Earth’s

Best® products to be safe for your baby” as Defendant “recognize[s] the importance of
                                                   3
wholesome, pure nourishment for babies.”

         22.      Under the header “Our Promise”, Defendant also promises that it implements
                                                                        4
“[r]igorous product testing to guarantee quality and safety.” Defendant ensures consumers that it
                                                                                                    5
“strive[s] to provide better-for-baby products that are pure, safe and sustainable.”

         23.      Defendant further claims that for “Earth’s Best® products, we ensure a high degree

of attention to both ingredient and product quality and safety – from procuring, handling, storing,
                                                                                                          6
blending, and packaging through distributing Earth’s Best® products to our consumer.”
         24.      Defendant maintains these promises not only generally as its standard business

practices, but repeats these warranties for its specific products. In an article regarding their infant

cereal products, including the one purchased by Plaintiff Smith, Defendant purports that it is

“[a]lways exceeding the highest standards of safety and purity,” “reject ingredients annually

because they do not meet our specification,” and “work towards minimizing exposure to
                                                                                                7
environmental contaminants associated with common baby food commodities.”

         25.      Putting these explicit representations aside, “Baby food manufacturers hold a

special position of public trust. Consumers believe that they would not sell products that are

unsafe.” Staff Report at 6.

         26.      Contrary to the public image Defendant sets forth, and the general public’s

expectation that baby food is free from contaminants, the Products are contaminated with elevated

levels of toxic heavy metals, including cadmium, lead, arsenic, and mercury.

3 Earth’s Best, Our History, (available online at https://www.earthsbest.com/why-earths-best/our-history/) (last
visited March 1, 2021).
4 Earth’s Best, Our Promise, (available online at https://www.earthsbest.com/why-earths-best/our-promise/) (last
visited March 1, 2021).
5 Id.
6 Earth’s Best, Why Earth’s Best , (available online at https://www.earthsbest.com/why-earths-best/) (last visited
March 1, 2021).
7 Earth’s Best, All You Need to Know About Earth’s Best Organic Infant Cereal Ingredients (June 30 2020),
(available online at https://www.earthsbest.com/resource/about-iron-fortified-organic-infant-cereal-ingredients/)
(last visited March 1, 2021).


                                    {393692.DOCX }6
            Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 6 of 27
             Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 8 of 30




The HBBF Report and Congressional Staff Reports:

       27.      As the HBBF Report revealed in October 2019, many of Defendant’s Earth’s Best

line of Products were contaminated with elevated levels of these toxic heavy metals. HBBF Report

at pp. 19-27, 34.

       28.      The HBBF report details the current scientific consensus on the dangers of these

contaminants, in particular how they are linked to “at least 23 peer-reviewed studies published in

the past seven years revealing IQ loss, attention deficits, and other learning and behavioral impacts

among children who are exposed through food and other sources.” HBBF Report at p. 13.

       29.      Following the HBBF Report, and November 6, 2019 investigation of “seven of the

largest manufacturers of baby food in the United States” involving these companies’ internal

testing policies and test results for their products, the U.S. House of Representatives’

Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform, issued

its Staff Report on February 4, 2021.

       30.      The Staff Report confirms what the HBBF Report sets forth, Defendant’s Products

are drastically contaminated with cadmium, lead, arsenic, and mercury. Staff Report at pp. 2-4.

       31.      Based on internal company documents and test results obtained by the

Subcommittee on Economic and Consumer Policy, Defendant “sold finished baby food products

containing as much as 129 ppb inorganic arsenic;” “used ingredients containing as much 352 ppb

lead;” “used 102 ingredients in its baby food that tested over 20 ppb cadmium […] including barley

flour that registered at 260 ppb cadmium;” and, surprisingly, does “not even test for mercury in

[its] baby food.” Staff Report at pp. 2-4.

       32.      Specifically, “Hain used brown rice flour that had tested at 309 ppb arsenic. Hain

likewise used a vitamin pre-mix containing 223 ppb arsenic, and raisin and wheat flour containing

200 ppb arsenic. The testing data shows that Hain used at least 24 ingredients after testing found

that they contained more than 100 ppb arsenic, its already dangerously-high internal standard for




                                   {393692.DOCX }7
           Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 7 of 27
               Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 9 of 30




                                              8
most ingredients.” Staff Report at 16. Due to Defendant’s “high internal standard” of “200 ppb

arsenic” for various ingredients, Defendant “justified accepting wheat flour and rice that contained

200 and 150 ppb arsenic.” Staff Report at 39.

         33.      Regarding Defendant’s raw material reshipment test data, “[n]one of the test results

showed an ingredient below 1 ppb lead, which should be the upper limit for lead content according

to the health experts at Consumer Reports, the Environmental Defense Fund, and the American

Academy of Pediatrics.” Staff Report at p. 27.

         34.      Notably, according to the Staff Report, Defendant “typically only tested its

ingredients, not finished products.” Staff Report at p. 3.

         35.      These contaminants are present at levels which are “higher than allowed under

existing regulations for other products.” Staff Report at p. 4.

         36.      In fact, while Defendant maintains “an internal standard of 200 ppb for arsenic,

lead, and cadmium”, Defendant “exceeded its internal policies” by “using ingredients containing

353 ppb lead and 309 ppb arsenic.” Staff Report at p. 4.

         37.      Defendant attempted to justify using ingredients with ppb values that exceed its

internal policies by blaming it on its reliance on its own “theoretical calculations” despite

Defendant even “admitt[ing] to FDA that its testing underestimated final product toxic heavy metal

levels.” Staff Report at p.5.

         38.      Further, a “secret slide presentation from Hain (Earth’s Best Organic)” to the FDA

on August 1, 2019, revealed, inter alia, the following: (1) because of Defendant’s “corporate

polic[y] to test only ingredients, not final products,” Defendant “underrepresent[s] the level of

toxic heavy metals in baby food”; (2) “in 100% of the Hain baby foods tested, inorganic arsenic

levels were higher in the finished baby food than the company estimated they would be based on

individual ingredient testing”; and (3) “[m]any of Hain’s baby foods were tainted with high levels

of inorganic arsenic”. Staff Report at pp. 5-6.


8 Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (available online at
https://oversight.house.gov/sites/democrats.oversight house.gov/files/3 0.pdf) (last visited March 1, 2021).


                                    {393692.DOCX }8
            Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 8 of 27
           Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 10 of 30




        39.      Therefore, despite having presented this information to the FDA in August of 2019,

being aware of their Products containing elevated levels of toxic heavy metals through the October

2019 HBBF Report, and the publication of the Congressional Staff Report, Defendant has

repeatedly been put on notice of these issues but has chosen not to resolve them.

        40.      To safeguard against future injury from Defendant’s practices, Plaintiffs demand

the following injunctive relief: (1) mandatory testing for toxic heavy metals in finished products;

and (2) report labels of toxic heavy metals on food labels.

The Dangers of Toxic Heavy Metals in Baby Food:

        41.      Rife with scientific support, the Staff Report details the dangers of toxic heavy

metals in baby food.

        42.      As the Staff Report details: “Babies’ developing brains are ‘exceptionally sensitive

to injury caused by toxic chemicals, and several developmental processes have been shown to be
                                               9
highly vulnerable to chemical toxicity.’ The fact that babies are small, have other developing
organ systems, and absorb more of the heavy metals than adults, exacerbates their risk from
                               10
exposure to heavy metals.”

        43.      Specifically, “[e]xposure to heavy metals at this developmental stage can lead to

‘untreatable and frequently permanent’ brain damage, which may result in ‘reduced intelligence,
                                                                             11
as expressed in terms of lost IQ points, or disruption in behavior.’” Staff Report at 9.

Defendant’s Misleading and Unfair Practices

        44.      Despite its knowledge that the ingredients it was sourcing for the Products were

tainted by toxic heavy metals, Defendant continued to use these ingredients in its Products and did

not disclose the presence of these contaminants to consumers at the time of purchase. This

purposeful omission and concealment from its customers resulted in increased sales, as customers

9 Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar. 13, 2014)
(available online at www ncbi.nlm nih.gov/pmc/articles/PMC4418502/) (last visited March 1, 2021).
10 Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (Aug. 16, 2018) (available online at
www.consumerreports.org/food-safety/heavy-metals-in-baby-food/) (last visited March 1, 2021).
11 Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar. 13,
2014) (available online at www ncbi.nlm nih.gov/pmc/articles/PMC4418502/) (last visited March 1, 2021).


                                    {393692.DOCX }9
            Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 9 of 27
          Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 11 of 30




like Plaintiffs would not have purchased the Products had they known the truth of their content.

Therefore, Plaintiffs and consumers have suffered injury in fact as a result of Defendant’s

deceptive practices.

       45.     Given that Defendant sources and tests the ingredients for the Products, and the

difficulty for consumers to discover whether the Products are contaminated with toxic heavy

metals prior to purchase, Defendant has exclusive knowledge of its deceptive acts and practices.

At the point of sale, Defendant fails to disclose to consumers these foregoing deceptive and

fraudulent acts. Based on the foregoing facts, reasonable consumers do not know and would have

no reason to know that the Products are contaminated with elevated levels of toxic heavy metals.

       46.     Each class member has been exposed to the same or substantially similar deceptive

practices, as at all relevant times Defendant uniformly fails to disclose at the point of sale that its

Products are contaminated with elevated levels of toxic heavy metals.

       47.     As a result of its misleading business practice, and the harm caused to Plaintiffs and

other consumers, Defendant should be required to pay for all damages caused to consumers,

including Plaintiffs. To protect Plaintiffs and consumers from such harm, Defendant should be

enjoined to mandatory test its Products for toxic heavy metals and to report levels of toxic heavy

metals on food labels.

Defendant’s Knowledge and Intent

       48.     As the entity responsible for creating the Products and sourcing its ingredients,

Defendant knew or reasonably should have known that the Products contained elevated levels of

toxic heavy metals. Indeed, Defendant’s internal company documents, aforementioned admissions

to the FDA, usage of “theoretical calculations”, the HBBF Report, and the Congressional Staff

Report demonstrates that Defendant knew of the presence of these elevated levels of toxic heavy

metals but decided to sell their Products to consumers. Defendant also failed to disclose these

facts to consumers at the point of sale.

       49.     Furthermore, Defendant knew or reasonably should have known that consumers are

deceived and harmed by Defendant’s failure to conspicuously disclose the presence of these


                                  {393692.DOCX }10
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 10 of 27
          Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 12 of 30




elevated levels of toxic heavy metals.

       50.     Defendant knew that the lack of disclosures misleads consumers into believing the

Products do not contain elevated of contaminants, including but not limited to heavy metals.

                                       CLASS ACTION ALLEGATIONS

       51.     The MMPA authorizes Plaintiffs to bring this suit as a class action because

Defendant’s unlawful conduct has “caused similar injury to numerous other persons.” Mo. Rev.

Stat. § 407.025.2.

       52.     Plaintiff Fogle brings this class action for violation of the MMPA pursuant to the

Fed. R. Civ. P. Rule 23 on behalf of all consumers who, within the relevant statute of limitations

period, purchased any of the Products in the State of Missouri for personal, family or household

purposes (the “Missouri Subclass”).

       53.     Plaintiff Smith seeks to represent a subclass defined as all California citizens who,

within the relevant statute of limitations periods, purchased any of the Products (“California

Subclass”).

       54.     Plaintiff Smith also seeks to represent a subclass defined as all California citizens

who, within the relevant statute of limitations periods, purchased for personal, family, or household

purposes any of the Products (“California Consumer Subclass”).

       55.     Plaintiffs also seek to represent a class of persons in the United States who, within

the relevant statute of limitations periods, purchased the Products for personal, family, or

household purposes (“Nationwide Class”) (together with the Missouri Subclass, California

Subclass, and California Consumer Subclass, the “Classes”).

       56.     Excluded from the Classes are (1) Defendant, its subsidiaries and affiliates, and its

directors and officers and members of their immediate families; (2) federal, state, and local

governmental entities; and (3) any judicial officers presiding over this action, their judicial staff,

and members of their immediate families

       57.     Numerosity: Members of the Classes are so numerous that their individual joinder

herein is impracticable. Defendant has sold at least hundreds of thousands of units of the Products.


                                  {393692.DOCX }11
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 11 of 27
          Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 13 of 30




The Products are sold in a variety of online and brick-and-mortar retail locations. While the precise

number of class members and their identities are unknown to Plaintiffs at this time, the number

may be determined through discovery.

        58.     Common Questions Predominate: Common questions of law and fact exist for

all members of the Classes. Plaintiffs’ and the members of the Classes’ claims arise from a

common nucleus of operative facts including questions regarding: (1) Defendant’s omissions

regarding the presence of elevated levels of toxic heavy metals on the Products’ label; (2) whether

Defendant's omissions and representants mislead reasonable consumers; and (3) whether

consumers have suffered uniform economic harm from the purchase of deceptively and

misleadingly labeled Products. The claims of Plaintiffs and the Classes involve common questions

of law regarding the legality of Defendant’s conduct under the MMPA and other causes of action

and the entitlement of class members to damages under that statute. These common questions of

law and fact are amenable to class-wide resolution based on common evidence.
        59.     Typicality: Plaintiffs’ claims are typical of the claims of the members of the

Classes as all members of the Classes are similarly affected by Defendant’s unlawful conduct.

Plaintiffs have no interests that are antagonistic to the interests of other class members. Plaintiffs

and all members of the Classes have sustained similar economic injury arising out of the alleged

unlawful conduct for which Defendant is liable.

        60.     Adequacy: Plaintiffs are fair and adequate representatives of the Classes because

their interests do not conflict with the interests of the members of the Classes they seek to represent.

Plaintiffs have retained competent and experienced counsel, who are fair and adequate

representatives of the proposed Classes because they will vigorously prosecute this action and do

not have any conflicts of interest with the Classes. The interests of members of the Classes will be

fairly and adequately protected in this lawsuit by Plaintiffs and their counsel.

        61.     Superiority: Common issues predominate over individual issues in this case

because the overriding issues of liability and damages under the MMPA and other causes of action

can be determined on a class-wide basis from common evidence regarding Defendant’s uniform


                                  {393692.DOCX }12
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 12 of 27
          Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 14 of 30




misconduct and the uniform economic harm to class members who purchased the Products.

        62.     Class treatment is the superior method of adjudicating the class members’ claims

because it avoids the inefficiencies and inconsistencies of piecemeal litigation and ensures that all

class members are given their day in Court that would not otherwise be possible for such small

value claims. Class treatment also is expressly authorized by the MMPA. See Mo. Rev. Stat.

§407.025.2.
       63.      This lawsuit is maintainable as a class action under Federal Rule of Civil Procedure

23(b)(2) because Defendant has acted or refused to act on grounds that are generally applicable to

the Class members, thereby making final injunctive relief appropriate with respect to all Classes.

        64.     This lawsuit is maintainable as a class action under Federal Rule of Civil Procedure

23(b)(3) because the questions of law and fact common to the members of the Classes predominate

over any questions that affect only individual members, and because the class action mechanism

is superior to other available methods for the fair and efficient adjudication of the controversy.

                                          COUNT I
    Violation of the Missouri Merchandising Practices Act (“MMPA”) and Other State
                              Consumer Protection Statutes,
                              Mo. Rev. Stat. §§ 407.010 et seq.,
         (for the Nationwide Class; and in the alternative, for the Missouri Subclass)
        65.     Plaintiff Fogle repeats the allegations contained in paragraphs 1-64 above as if fully

set forth herein.

        66.     Plaintiff Fogle brings this claim individually and on behalf of the Nationwide Class,

or in the alternative, for the Missouri Subclass, all of whom purchased the Products for personal,

family, or household purposes, against Defendant.

        67.     The Products are “merchandise” under the MMPA, which is defined to include “any

objects, wares, goods, [or] commodities.” Mo Rev. Stat. § 407.010(4).

        68.     The MMPA prohibits the act, use, or employment by any person of any deception,

fraud, false pretense, false promise, misrepresentation, unfair practice or the concealment,

suppression, or omission of any material fact about the sale or advertisement of any merchandise


                                  {393692.DOCX }13
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 13 of 27
          Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 15 of 30




in trade or commerce. Mo. Ann. Stat. § 407.020

       69.     At all times during the class period, Defendant has omitted material information on

the labels of its Products’ regarding the presence of elevated levels of toxic heavy metals in the

Products. Defendant has also made false, deceptive and misleading representations regarding the

safety and testing of its ingredients, deceiving consumers into believing the Products are free from

contaminants such as elevated levels of toxic heavy metals in the Products. These omissions are

uniform for all the Products during the relevant statute of limitations period, as none of them

contain a disclosure regarding the elevated levels of toxic heavy metals in the Products.

       70.     Defendant’s representations on its website are unlawful under the MMPA because

they are false and have the capacity to mislead consumers about the existence of elevated levels of

toxic heavy metals in the Products and the extent to which Defendant tests for these contaminants,

if at all. See Mo. Code Regs. Ann. tit. 15, § 60-7.020(1).

       71.     Defendant’s representations on its website are unlawful under the MMPA because

Defendant does not have a reasonable basis for making its claims with respect to the extent to

which Defendant tests its Products for contaminants, if at all. See Mo. Code Regs. Ann. tit. 15, §

60-7.040(1).

       72.     Defendant’s omissions regarding the elevated levels of toxic heavy metals on the

Products’ labels are unlawful under the MMPA because they have the capacity to mislead

prospective purchasers about the Products, which consumers find material as they relate to the

quality of the Products’ ingredients, including whether they are contaminated with any toxic

substances. See Mo. Code Regs. Ann. fit. 15, § 60-7.030(1).

       73.     Defendant’s representations on its website are unlawful under the MMPA because

they have the tendency of capacity to mislead and deceive consumers about the existence of

elevated levels of toxic heavy metals in the Products and the extent to which Defendant tests for

these contaminants, if at all. See Mo. Code Regs. Ann. tit. 15, § 60-7.020(1).

       74.     Defendant’s representations on its website are deceptive under the MMPA because

they tend to create a false impression about the existence of elevated levels of toxic heavy metals


                                  {393692.DOCX }14
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 14 of 27
          Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 16 of 30




in the Products and the extent to which Defendant tests for these contaminants, if at all. See Mo.

Code Regs. Ann. tit. 15, § 60-9.020(1).

       75.      Defendant’s representations on its website constitute unlawful misrepresentations

under the MMPA because they make assertions that are not in accord with the facts about the

existence of elevated levels of toxic heavy metals in the Products and the extent to which

Defendant tests for these contaminants, if at all. See Mo. Code Regs. Ann. tit. 15, § 60-9.070(1).

       76.      Defendant’s representations on its website constitute unlawful misrepresentations

under the MMPA because they contain material untruths about the existence of elevated levels of

toxic heavy metals in the Products and the extent to which Defendant tests for these contaminants,

if at all. See Mo. Code Regs. Ann. tit. 15, § 60-9.080(1).

       77.      Defendant’s representations on the Products are unlawful under the MMPA

because they conceal, suppress and omit material facts from consumers regarding the existence of

elevated levels of toxic heavy metals in the Products. See Mo. Code Regs. Ann. tit. 15, § 60-

9.100(1)-(3).

       78.      Similar prohibitions against unfair or deceptive conduct exist in the following

states’ consumer protection statutes: Alabama: Ala. Code § 8-19-1 et seq.; Alaska: Alaska Stat. §

45.50.471 et seq.; Arizona: Ariz. Rev. Stat. § 44-1521 et seq.; Arkansas: Ark. Code Ann. § 4-88-

107 et seq.; California: Cal. Civ. Code § 17500 et seq.; Colorado: Colo. Rev. Stat. § 6-1-101 et

seq.; Connecticut: Conn. Gen. Stat. § 42-110a et seq.; Delaware: Del. Code Ann. tit. 6, § 2531 et

seq.; District of Columbia: D.C. Code Ann. § 28-3901 et seq.; Florida: Fla. Stat. Ann. § 501.201

et seq.; Georgia: Ga. Code Ann. § 10-1-370 et seq.; Hawaii: Haw. Rev. Stat. § 481A-1 to 481A-5;

Idaho: Idaho Code § 48-601 et seq.; Illinois: 815 Ill. Comp. Stat. 510/1 et seq.; Indiana: Ind. Code

§ 24-5-0.5-1 et seq.; Iowa: Iowa Code Ann. § 714.16 et seq.; Kansas: Kan. Stat. Ann. § 50-623 et

seq.; Kentucky: Ky. Rev. Stat. Ann. § 367.110 et seq.; Louisiana: La. Rev. Stat. Ann. § 51:1401

et seq.; Maine: Me. Rev. Stat. Ann. tit. 5, § 206 et seq.; tit. 10, § 1211 et seq.; Maryland: Md. Code

Ann., Com. Law § 13-101 et seq.; Mass. Gen. Laws. ch. 93A, § 1 et seq.; Michigan: Mich. Comp.

Laws Ann. § 445.901 et seq.; Minnesota: Minn. Stat. Ann. § 325D.43 et seq.; Mississippi: Miss.


                                  {393692.DOCX }15
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 15 of 27
          Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 17 of 30




Code Ann. § 75-24-1 et seq.; Missouri: Mo. Rev. Stat. § 407.010 et seq.; Montana: Mont. Code

Ann. § 30-14-101 et seq.; Nebraska: Neb. Rev. Stat. § 87-301 et seq.; Nevada: Nev. Rev. Stat. ch.

598 et seq.; New Hampshire: N.H. Rev. Stat. Ann. § 358-A et seq.; New Jersey: N.J. Rev. Stat. §

56:8-1 et seq.; New Mexico: N.M. Stat. Ann. § 57-12-1 et seq.; New York: N.Y. Gen. Bus. Law §

349 et seq.; North Carolina: N.C. Gen. Stat. § 75-1 et seq.; North Dakota: N.D. Cent. Code § 51-

10-01 et seq.; Ohio: Ohio Rev. Code Ann. § 1345.01 et seq.; Oklahoma: Okla. Stat. Ann. tit. 78, §

51 et seq.; Oregon: Or. Rev. Stat. § 646.605 et seq.; Pennsylvania: 73 P.S. § 201-1 et seq.; Rhode

Island: R.I. Gen. Laws §§ 6-13.1-1 to -13.1-11 et seq.; South Carolina: S.C. Code Ann. § 39-5-10

et seq.; South Dakota: S.D. Codified Laws § 37-24-1 et seq.; Tennessee: Tenn. Code Ann. § 47-

18-101 et seq.; Texas: Tex. Bus. & Com. Code Ann. § 17.41 et seq.; Utah: Utah Code Ann. § 13-

11-1 et seq.; Vermont: Vt. Stat. Ann. tit. 9, § 2451 et seq.; Virginia: Va. Code Ann. § 59.1-196 et

seq.; Washington: Wash. Rev. Code § 19.86.010 et seq.; West Virginia: W. Va. Code Ann. § 46A-

6-101 et seq.; Wisconsin: Wis. Stat. Ann. § 421 to 427 et seq.; and Wyoming: Wyo. Stat. Ann. §

40-12-101 et seq.

       79.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff Fogle

and the members of the Missouri Subclass have suffered uniform, objective and ascertainable loss

of money under the benefit of the bargain rule by purchasing the Products when they would not

have given the material omissions on the Products, as we as Defendant’s deceptive and misleading

representations on its website, regarding the existence of elevated levels of toxic heavy metals in

the Products and the extent to which Defendant tests for these contaminants, if at all.

       80.     Plaintiff Fogle and members of the Nationwide Class and Missouri Subclass seek

damages, restitution, declaratory and injunctive relief, and all other remedies the Court deems

appropriate for Defendant’s violations of the MMPA.




                                  {393692.DOCX }16
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 16 of 27
           Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 18 of 30




                                            COUNT II
              Violation of California’s Consumers Legal Remedies Act (“CLRA”),
                              California Civil Code §§ 1750, et seq.
                             (for the California Consumer Subclass)
        81.     Plaintiff Smith repeats the allegations contained in paragraphs 1-64 above as if fully

set forth herein.

        82.     Plaintiff Smith brings this claim individually and on behalf of the California

Consumer Subclass against Defendant.

        83.     The Products are “goods” pursuant to California Civil Code § 1761(a), and the

purchases of the goods by Plaintiff Smith and members of the California Consumer Subclass

constitute “transactions” pursuant to Cal. Civ. Code § 1761(e). Further, Plaintiff Smith and

members of the proposed California Consumer Subclass are consumers within the meaning of Cal.

Civ. Code § 1761(d).

        84.     Cal. Civ. Code § 1770(a)(5) prohibits “[r]epresenting that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not have . .

. .” By omitting that the Products contain elevated levels of toxic heavy metals, Defendant failed to

disclose material facts regarding the Products’ characteristics. A reasonable consumer would believe

that the Products are not contaminated with elevated levels of toxic heavy metals and would be fit for

consumption. Therefore, Defendant has violated section 1770(a)(5) of the CLRA.

        85.     Cal. Civ. Code § 1770(a)(7) prohibits “[r]epresenting that goods or services are of a

particular standard, quality, or grade, or that goods are of a particular style or model, if they are of

another.” By omitting that the Products contain elevated levels of toxic heavy metals, Defendant failed

to disclose material facts regarding the Products’ quality, standard, and grade. A reasonable consumer

would believe that the Products are not contaminated with elevated levels of toxic heavy metals and

would be fit for consumption. Therefore, Defendant has violated section 1770(a)(7) of the CLRA.

        86.     Cal. Civ. Code § 1770(a)(9) prohibits “[a]dvertising goods or services with intent

not to sell them as advertised.” By omitting that the Products contain elevated levels of toxic heavy

metals, Defendant advertised the Products as rigorously tested, safe, and fit for human consumption.



                                  {393692.DOCX }17
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 17 of 27
          Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 19 of 30




However, because the Products contain elevated levels of toxic heavy metals, they are not. Therefore,

Defendant has violated section 1770(a)(9) of the CLRA.

       87.     Defendant’s omissions regarding the Products’ elevated levels of toxic heavy

metals are material as they relate to the quality of the Products’ ingredients, including whether

they are contaminated with any toxic substances (i.e., safety). Therefore, Defendant was obligated

to disclose these material facts to Plaintiff Smith and other consumers. Because Defendant failed

to disclose these material facts, consumers were misled. At all relevant times, Defendant knew

or reasonably should have known that there was no disclosure at the point of sale that the Products

contain elevated levels of toxic heavy metals.

       88.     At all relevant times, Defendant knew or reasonably should have known that

Plaintiff Smith and other members of the California Consumer Subclass relied on the foregoing

representations and omissions and continue to be deceived and harmed by Defendant’s foregoing

unfair practices.

       89.     Plaintiff Smith and members of the California Consumer Subclass reasonably and

justifiably relied on Defendant’s misleading representations and fraudulent omissions regarding

the Products. Plaintiff Smith and other consumers did not know, and had no reason to know, at the

point of sale that the Products contain elevated levels of toxic heavy metals.

       90.     Plaintiff Smith and members of the California Consumer Subclass suffered injuries

caused by Defendant because they would not have purchased the Products had they known that

the Products contain elevated levels of toxic heavy metals.

       91.     Under Cal. Civ. Code § 1780(a), Plaintiff Smith and members of the California

Consumer Subclass seek damages, restitution, declaratory and injunctive relief, and all other

remedies the Court deems appropriate for Defendant’s violations of the CLRA.

       92.     Pursuant to Cal. Civ. Code § 1782, on April 7, 2020 counsel for Plaintiff Smith

mailed a notice and demand letter by certified mail, with return receipt requested, to Defendant.

Defendant received the notice and demand letter on April 22, 2020. Because Defendant has failed

to fully rectify or remedy the damages caused within 30 days after receipt of the notice and demand


                                  {393692.DOCX }18
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 18 of 27
            Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 20 of 30




letter, Plaintiff Smith filed the Class Action Complaint for a claim for damages under the CLRA.


                                             COUNT III
                    Violation of California’s Unfair Competition Law (“UCL”),
                     California Business & Professions Code §§ 17200, et seq.
                                    (for the California Subclass)

        93.     Plaintiff Smith repeats the allegations contained in paragraphs 1-64 above as if fully

set forth herein.

        94.     Plaintiff Smith brings this claim individually and on behalf of the members of the

proposed California Subclass against Defendant.

        95.     UCL § 17200 provides, in pertinent part, that “unfair competition shall mean and

include any unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue or

misleading advertising . . . .” California Business and Professional Code (“Cal. Bus. & Prof.

Code”) § 17200.

        96.     Under the UCL, a business act or practice is “unlawful” if it violates any established

state or federal law.

        97.     Defendant’s misrepresentations and omissions regarding the presence of elevated

levels of toxic heavy metals in the Products were and continue to be “unlawful” because they

violate the CLRA and other applicable laws as described herein.

        98.     As a result of Defendant’s unlawful business acts and practices, Defendant has and

continues to unlawfully obtain money from Plaintiff Smith and members of the California

Subclass.

        99.     Under the UCL, a business act or practice is “unfair” if the defendant’s conduct is

substantially injurious to consumers, offends public policy, and is immoral, unethical, oppressive,

and unscrupulous, as the benefits for committing such acts or practices are outweighed by the

gravity of the harm to the alleged victims.

        100.    Defendant’s conduct was and continues to be of no benefit to purchasers of the

Products, as it is misleading, unfair, unlawful, and is injurious to consumers who purchased the



                                    {393692.DOCX }19
            Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 19 of 27
            Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 21 of 30




Products and were deceived by Defendant’s fraudulent omissions and misrepresentations.

Deceiving consumers about the presence of elevated levels of toxic heavy metals in the Products

is of no benefit to the consumers. Therefore, Defendant’s conduct was and continues to be

“unfair.”

       101.     As a result of Defendant’s unfair business acts and practices, Defendant has and

continues to unfairly obtain money from Plaintiff Smith and members of the California Subclass.

       102.     Under the UCL, a business act or practice is “fraudulent” if it actually deceives or

is likely to deceive members of the consuming public.

       103.     Defendant’s conduct here was and continues to be fraudulent because it has and

will continue to likely deceive consumers by failing to disclose that the Products contain elevated

levels of toxic heavy metals. Because Defendant misled and will likely continue to mislead

Plaintiff Smith and members of the California Subclass, Defendant’s conduct was “fraudulent.”

       104.     As a result of Defendant’s fraudulent business acts and practices, Defendant has

and continues to fraudulently obtain money from Plaintiff Smith and members of the California

Subclass.

       105.     Plaintiff Smith requests that this Court cause Defendant to restore this unlawfully,

unfairly, and fraudulently obtained money to Plaintiff Smith, and members of the California

Subclass, to disgorge the profits Defendant made on these transactions, and to enjoin Defendant

from violating the UCL or violating it in the same fashion in the future as discussed herein.

Otherwise, Plaintiff Smith, and members of the California Subclass may be irreparably harmed

and/or denied an effective and complete remedy if such an order is not granted.

       106.     Monetary damages are an inadequate remedy at law because injunctive relief is

necessary to deter Defendant from continuing its false and deceptive conduct regarding the

Products.




                                    {393692.DOCX }20
            Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 20 of 27
          Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 22 of 30




                                                COUNT IV
                                         Fraudulent Concealment
                                        (for the Missouri Subclass)

        107.    Plaintiff Fogle repeats the allegations contained in paragraphs 1-64 above as if fully

set forth herein.

        108.    Plaintiff Fogle brings this claim individually and on behalf of the members of the

proposed Missouri Class.

        109.    As the entity responsible for manufacturing and testing the Products, and for the

reasons asserted throughout this Complaint, including but not limited to the Staff Report and

Defendant’s interactions with the FDA, Defendant knew or reasonably should have known that

the Products contained elevated levels of toxic heavy metal.

        110.    Defendant’s omissions regarding the Products’ elevated levels of toxic heavy

metals are material as they relate to the quality of the Products’ ingredients, including whether

they are contaminated with any toxic substances (i.e., safety). Therefore, Defendant was obligated

to disclose these material facts to Plaintiff Fogle and other consumers.

        111.    Despite Defendant’s duty to disclose these material facts to Plaintiff Fogle and class

members, Defendant concealed these material facts from Plaintiff Fogle at the point of sale.

        112.    Given that Defendant manufactured and purportedly tested the Products and/or

their ingredients, and that these omissions pertain to facts that, if revealed to consumers, would

affect their purchasing decisions in that they would not have purchased the Products, Defendant’s

concealment of these material facts was intentional and with the intent to defraud Plaintiff Fogle

and class members.

        113.    Defendant intended that Plaintiff Fogle and other consumers rely on these

omissions, as they are pertaining to facts that, if revealed to consumers, would affect their

purchasing decisions in that they would not have purchased the Products, leading to increased

pecuniary gain for Defendant.




                                  {393692.DOCX }21
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 21 of 27
          Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 23 of 30




        114.    Plaintiff Fogle and Missouri Subclass members did not know, and had no reason to

know, that the Products contain toxic heavy metals at elevated levels. Consumers expect the food

they purchase to be safe for consumption, particularly in the context of baby food, where the

consumer is particularly sensitive to toxic materials. Instead, Plaintiff Fogle and Missouri Subclass

members relied on Defendant to produce baby food that is free from elevated levels of

contaminants, including but not limited to toxic heavy metals.

        115.    Plaintiff Fogle and members of the Missouri Subclass suffered injuries caused by

Defendant given that, had they known that the Products contained elevated levels of toxic heavy

metals, they would not have purchased the Products.

                                                 COUNT V
                                       Breach of Implied Warranty
                                        (for the Missouri Subclass)
        116.    Plaintiff Fogle repeats the allegations contained in paragraphs 1-64 above as if fully

set forth herein.

        117.    Plaintiff Fogle brings this claim individually and on behalf of the members of the

proposed Missouri Subclass.

        118.    Mo. Ann. Stat. § 400.2-314(1) provides that “a warranty that the goods shall be

merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods

of that kind.” Mo. Ann. Stat. § 400.2-314(1).

        119.    Furthermore, Mo. Ann. Stat. § 400.2-314(2) provides that “[g]oods to be

merchantable must be at least such as . . . [a]re fit for the ordinary purposes for which such goods

are used[.]” Cal. Comm. Code § 2314(2)(c).

        120.    Defendant is a merchant with respect to the sale of baby food, such as the Products

in this action. Therefore, a warranty of merchantability is implied in every purchase of the

Products by consumers.

        121.    In its sale of the Products, Defendant has provided an implied warranty that the

Products are fit for consumption by babies and toddlers. However, this warranty has been breached



                                  {393692.DOCX }22
          Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 22 of 27
           Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 24 of 30




because the Products contain elevated levels of toxic heavy metals, rendering the Products not fit

for consumption by babies and toddlers.

        122.    Therefore, Defendant has breached its implied warranty of merchantability

regarding the Product.

        123.    If Plaintiff Fogle and members of the Missouri Subclass had known that the

Products contained elevated levels of toxic heavy metals, they would not have purchased the

Products. Therefore, as a direct and/or indirect result of Defendant’s breach, Plaintiff Fogle and

members of the Missouri Subclass have suffered injury and deserve to recover all damages

afforded under the law.

                                               COUNT VI
                                           Unjust Enrichment
                                       (for the Missouri Subclass)
        124.    Plaintiffs Fogle repeats the allegations contained in paragraphs 1-64 above as if

fully set forth herein.

        125.    Plaintiff Fogle bring this claim individually and on behalf of the members of the

Classes against Defendant.

        126.    As alleged herein, Defendant intentionally, recklessly, and/or negligently omitted

material information about the Products to Plaintiff Fogle and members of the Classes to induce

them to purchase the Products. Plaintiff Fogle and members of the Classes have reasonably relied

on the misleading omissions. Plaintiff Fogle and members of the Classes therefore have been

induced by Defendant’s misleading and false omissions about the Products, and paid for them

when they otherwise would not have had Defendant disclosed this information.

        127.    Plaintiff Fogle and members of the Classes have conferred a benefit upon

Defendant, as Defendant has retained monies paid to them by Plaintiff Fogle and members of the

Classes.

        128.    The monies received were obtained under circumstances that were at the expense

of Plaintiff Fogle and members of the Classes – i.e., Plaintiff Fogle and members of the Classes



                                   {393692.DOCX }23
           Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 23 of 27
               Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 25 of 30




did not receive the full value of the benefit conferred upon Defendant because Defendant did not

provide the Products free of contamination of elevated levels of toxic heavy metals.

          129.     Therefore, it is inequitable and unjust for Defendant to retain the profit, benefit, or

compensation conferred upon them without paying Plaintiff Fogle and the members of the Classes

back for the difference of the full value of the benefit compared to the value actually received.

          130.     As a direct and proximate result of Defendant’s unjust enrichment, Plaintiff Fogle

and members of the Classes are entitled to restitution, disgorgement, and/or the imposition of a

constructive trust upon all profits, benefits, and other compensation obtained by Defendant from

its deceptive, misleading, and unlawful conduct as alleged herein.

          131.     Monetary damages are an inadequate remedy at law because injunctive relief is

necessary to deter Defendant from continuing its false and deceptive conduct regarding the

Products.
                                      Prayer for Relief
          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

judgment against Defendants, as follows:

          A.       For an order certifying the Classes under Rule 23 of the Federal Rules of Civil

Procedure; naming Plaintiffs as representatives of all Classes; and naming Plaintiffs’ attorneys as

Class Counsel to represent all Classes.

          B.       For an order declaring that Defendants’ conduct violates the statutes and laws

referenced herein;

          C.       For an order finding in favor of Plaintiffs, and all Classes, on all counts asserted

herein;

          D.       For an order awarding all monetary damages in amounts to be determined by the

Court and/or jury;

          E.       For prejudgment interest on all amounts awarded;



                                       {393692.DOCX }24
               Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 24 of 27
             Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 26 of 30




        F.       For interest on the amount of any and all economic losses, at the prevailing legal

rate;

        G.       For an order of restitution and all other forms of equitable monetary relief;

        H.       For injunctive relief as pleaded or as the Court may deem proper;

        I.       For an order awarding Plaintiff and all Classes their reasonable attorneys’ fees,

expenses and costs of suit, including as provided by statute such as under Mo. Rev. Stat. §

407.025.1; and

        J.       For any other such relief as the Court deems just and proper.


                                  DEMAND FOR JURY TRIAL

        Plaintiffs demand a trial by jury on all issues so triable.



                                        Respectfully Submitted,



Dated: March 2, 2021



                                        DOLLAR, BURNS, BECKER & HERSHEWE, L.C.

                                        By: /s/ Tim Dollar
                                        Tim Dollar
                                        MO Bar #33123
                                        1100 Main Street, Suite 2600
                                        Kansas City, MO 64105-5194
                                        (816) 876-2600
                                        (816) 221-8763 (Fax)
                                        timd@dollar-law.com
                                        ATTORNEY FOR PLAINTIFFS




                                     {393692.DOCX }25
             Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 25 of 27
                      Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 27 of 30
JS 44 (Rev 09/10)


                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF MISSOURI
                                                       CIVIL COVER SHEET

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
use only in the Western District of Missouri.

The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint
or Notice of Removal.

Plaintiff(s):                                                                Defendant(s):
First Listed Plaintiff:                                                      First Listed Defendant:
Katesha Smith ;                                                              The Hain Celestial Group, Inc. ;
2 Citizen of Another State; California                                       NA;
County of Residence: Outside This District                                   County of Residence: Outside This District

Additional Plaintiff(s):
Miranda Fogle ;
1 Citizen of This State;


County Where Claim For Relief Arose: Jackson County

Plaintiff's Attorney(s):                                                     Defendant's Attorney(s):
Tim Dollar (Katesha Smith)
DOLLAR, BURNS, BECKER & HERSHEWE, L.C.
1100 Main Street, Suite 2600
Kansas City, Missouri 64105
Phone: 8168762600
Fax: 816-221-8763
Email: timd@dollar-law.com



Basis of Jurisdiction: 4. Diversity of Citizenship

Citizenship of Principal Parties (Diversity Cases Only)
     Plaintiff: 2 Citizen of Another State
     Defendant: NA


Origin: 1. Original Proceeding

Nature of Suit: 370 Fraud Actions
Cause of Action: 28 U.S.C. § 1332(d)(2)(A) misleading and unfair business practices; consumer protection
and false advertising
Requested in Complaint
     Class Action: Class Action Under FRCP23
     Monetary Demand (in Thousands): 5,000,000
                      Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 26 of 27
                       Case MDL No. 2997 Document 1-46 Filed 03/08/21 Page 28 of 30
   Jury Demand: Yes
   Related Cases: Is NOT a refiling of a previously dismissed action



Signature: Tim Dollar

Date: 3-2-21
     If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
     JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                       Case 4:21-cv-00129-BP Document 1 Filed 03/02/21 Page 27 of 27
3/5/2021                Case MDL No. 2997 Document 1-46
                                              CM/ECF WesternFiled
                                                             District03/08/21
                                                                     of Missouri Page 29 of 30

                                     Query      Reports          Utilities   Help    Log Out

                                                                                                                      MAPN

                                               U.S. District Court
                                    Western District of Missouri (Kansas City)
                                 CIVIL DOCKET FOR CASE #: 4:21-cv-00129-BP


 Smith et al v. The Hain Celestial Group, Inc.                                      Date Filed: 03/02/2021
 Assigned to: Chief District Judge Beth Phillips                                    Jury Demand: Plaintiff
 Demand: $5,000,000                                                                 Nature of Suit: 370 Other Fraud
 Cause: 28:1332 Diversity-Fraud                                                     Jurisdiction: Diversity
 Plaintiff
 Katesha Smith                                                       represented by Tim Eugene Dollar
 on behalf of themselves and all others                                             Dollar, Burns & Becker
 similarly situated                                                                 1100 Main St.
                                                                                    Ste. 2600
                                                                                    Kansas City, MO 64105
                                                                                    (816) 876-2600
                                                                                    Fax: (816)221-8763
                                                                                    Email: timd@dollar-law.com
                                                                                    ATTORNEY TO BE NOTICED

 Plaintiff
 Miranda Fogle                                                       represented by Tim Eugene Dollar
 on behalf of themselves and all others                                             (See above for address)
 similarly situated                                                                 ATTORNEY TO BE NOTICED


 V
 Defendant
 The Hain Celestial Group, Inc.


  Date Filed           # Docket Text
  03/02/2021           1 COMPLAINT against All Defendants filed by Tim Eugene Dollar on behalf of All
                         Plaintiffs Filing fee $402, receipt number AMOWDC 7309743 Service due by 6/1/2021
                         unless otherwise directed by the court.(Dollar, Tim) (Entered: 03/02/2021)
  03/02/2021           2 NOTICE OF INCLUSION FOR MEDIATION AND ASSESSMENT PROGRAM
                         (MAP). REVIEW NOTICE AND MAP GENERAL ORDER CAREFULLY FOR
                         IMPORTANT CHANGES, DEADLINES AND REQUIREMENTS.

                           Notice of MAP assignment to an outside mediator. (Attachments: # 1 MAP General
                           Order)(Woods, Gloria) (Entered: 03/02/2021)



                                                        PACER Service Center

https://ecf.mowd.uscourts.gov/cgi-bin/DktRpt.pl?182488906945562-L_1_0-1                                                 1/2
3/5/2021                Case MDL No. 2997 Document  1-46
                                               CM/ECF WesternFiled
                                                              District03/08/21
                                                                      of Missouri Page 30 of 30
                                            Transaction Receipt
                                                              03/05/2021 12:23:18
                                   PACER Login:                           Client Code:
                                   Description:      Docket Report Search Criteria: 4:21-cv-00129-BP
                                   Billable Pages:   1                    Cost:          0.10




https://ecf.mowd.uscourts.gov/cgi-bin/DktRpt.pl?182488906945562-L_1_0-1                                2/2
